Citation Nr: 0614341	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD) and if so, whether service connection 
is so warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  This case comes to the Board of Veteran's 
Appeals (Board) from a September 2003 rating decision.  A 
local decision review officer (DRO) hearing was held at the 
New Orleans, Louisiana RO in August 2003.  

As discussed below, this claim is reopened.  However, it is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC for further development as discussed herein.

FINDINGS OF FACT

1.  By a May 1995 decision, the RO denied service connection 
for PTSD; the veteran did not appeal this decision.

2.  The veteran submitted a claim to reopen regarding service 
connection for PTSD in March 2002.

3. Evidence received since the May 1995 decision was not 
considered previously and is so significant that it must be 
reviewed in connection with the claim for service connection.

CONCLUSIONS OF LAW

1.  A May 1995 RO decision, which denied service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been presented, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD, the RO has substantially 
satisfied VA's duties to notify and assist.  38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  He 
testified at an August 2003 RO hearing.  In an April 2002 
letter, the RO advised the veteran that his previous claim 
for PTSD had been denied and had subsequently submitted a 
claim to reopen; that to reopen his claim he needed to submit 
new and material evidence not previously considered, showing 
that the disorder was incurred in, or aggravated by his 
active duty service; and that he needed to complete the VA 
PTSD questionnaire.  In that letter, the RO also informed him 
of what VA would do to assist, and what evidence was needed 
to establish service connection.  

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue of whether to reopen his claim 
given the favorable nature of the Board's decision (reopening 
and remanding his service connection claim for further 
development), as detailed below.  See  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

II.  PTSD claim to reopen

By a May 1995 decision, the RO denied the veteran's claim for 
service connection for PTSD because he failed to complete the 
VA PTSD questionnaire, thus, indicating that he lacked a 
current diagnosis of PTSD.  Since he did not submit the 
requested information, or respond, the RO could not grant his 
claim.  Furthermore, because he failed to disagree with the 
May 1995 decision, or submit additional evidence, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.  Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet.  App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed.  
Cir. 1998).  

When a claim to reopen regarding new and material evidence is 
presented, a two-step analysis is conducted.  The first step 
is to determine whether evidence submitted since the last 
final adverse decision is new and material.  See Elkins v. 
West, 12 Vet.  App. 209, 218-19 (1999) (en banc).  New 
evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  See Vargas-Gonzales v. West, 12 Vet. App. 
321, 325 (1999).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed, unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet.  App. 216, 220 (1995).

The veteran asserts that he suffers from PTSD due to events 
that occurred while he was stationed in Vietnam.  According 
to military personnel records,  he was stationed in Vietnam 
from August 1970 to August 1971.

Relevant evidence considered at the time of the May 1995 
rating decision included VA Form 21-526 (original claim).

Relevant evidence obtained in connection with the attempt to 
reopen includes:  several lay statements, an October 2002 
PTSD questionnaire, and VA treatment records from January 
1995 to September 2003.

Several lay statements from family members and friends, dated 
October 2002, collectively reflect that when the veteran 
returned from Vietnam, he exhibited unusual behavior, such as 
suspiciousness, rage, nightmares, sleep disturbance, and 
depression. 

On an October 2002 VA PTSD questionnaire, the veteran 
reported that he was under daily enemy fire, and described 
two encounters with enemy soldiers, one in which he was fired 
upon.

Finally, VA medical records from January 1995 to September 
2003 reflect that he was treated for PTSD symptoms, and 
attended group therapy regularly due to symptoms of PTSD.

These documents were not considered previously and are so 
significant that they must be reviewed in connection with the 
current claim.  The veteran has therefore presented new and 
material evidence to reopen the claim for service connection 
for PTSD.  

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.  However, there is not 
sufficient evidence for the Board to make a determination on 
the merits of this claim, and it is REMANDED (as detailed 
below).  

ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened, to this 
extent, the appeal is granted.

REMAND

The veteran asserts that he suffers from PTSD symptoms as a 
result of his active service in Vietnam.  Records show he 
served as a  repairman with the 243rd Aviation Company 
(Assault Support Helicopters) in Vietnam between August 1970 
and August 1971.  The events he describes as causing PTSD, on 
their face, appear to be what one might reasonably expect as 
having occurred in Vietnam - coming under 
mortar/rocket/sniper fire.  The present record does not 
reflect efforts made to confirm whether the events the 
veteran has mentioned occurred.  This should be accomplished, 
and if any are reasonably confirmed, the veteran should 
undergo a VA examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court)  issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the a) 
degree of disability and b) the effective date of an award, 
if service connection is granted.  In the present appeal, the 
veteran was not provided notice regarding a) and b).  
Moreover, the veteran was not asked to provide any evidence 
in his possession that pertains to his claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  On remand, this should be 
done. 

Accordingly, the Board remands this case for the following:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors, including the month and year 
of each incident, and/or the name(s) of 
other service members who may have been 
injured or present.  Let him know that he 
can submit statements from fellow service 
members or others who witnessed or knew 
of the incidents, or who can confirm the 
veteran's proximity to them.  

2.  Contact the US Army and Joint 
Services Records Research Center or other 
appropriate organization to obtain any 
operational reports, lesson learned 
documents, or similar record(s) 
chronicling the activities of, and any 
casualties sustained by, the 243rd 
Aviation Company, for the time periods 
identified by the veteran for the 
stressor events, or (if he does not 
provide any such information) from August 
1970 to August 1971.  

3.  Once the above development is 
completed, and if the development 
confirms the alleged stressor or 
stressors, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should review the veteran's medical 
history and the information concerning 
any verified stressors, conduct all 
necessary studies or tests including 
appropriate psychological testing and 
evaluation, and provide an opinion as to 
whether the veteran meets the DSM-IV 
criteria for PTSD and, if so, can the 
PTSD be related to any  verified stressor 
or stressors?

4.  The VA must review the claims file 
and ensure that all VA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004.  In 
particular, VA should send the veteran a 
notice, that: (1) gives an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) request him to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist the claimant.
 
5.  Thereafter, if the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


